Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyle (CN 86100281).

As to claim 1, Lyle teach:
A bearing assembly (figure 1) comprising: a bearing holder 52 formed of a cylindrical member; a rolling bearing 30 & 32 which is press-fitted and fixed to an inside circumference of said bearing holder; a shaft member 14 which is inserted to an inner circumference side of said rolling bearing and has a hollow portion at a position where said shaft member and said rolling bearing are opposite in a radial direction; and a ball member 24 which is press-fitted to said hollow portion of said shaft member to press and fix said shaft member against said rolling bearing in the radial direction.

    PNG
    media_image1.png
    835
    710
    media_image1.png
    Greyscale

As to claim 2/1, Lyle teach:
The bearing assembly as set forth in Claim 1, wherein said ball member is arranged such that a center of said ball member aligns with a center of a rolling element of said rolling bearing when viewed in an axial direction of said shaft member.

    PNG
    media_image2.png
    835
    710
    media_image2.png
    Greyscale


As to claim 4/1, Lyle teach:
 The bearing assembly as set forth in Claim 1, wherein said shaft member is fixed to said rolling bearing while a preload is applied to said rolling bearing.

    PNG
    media_image3.png
    225
    698
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    162
    656
    media_image4.png
    Greyscale


 The bearing assembly as set forth in Claim 1, comprising: two of said rolling bearings which are press-fitted and fixed to the inside circumference of said bearing holder.

As to claim 6/5, Lyle teach:
 The bearing assembly as set forth in Claim 5, wherein said bearing holder is arranged at one end portion of said shaft member.

As to claim 7/5, Lyle teach:
 The bearing assembly as set forth in Claim 5, comprising: two of said ball members which are press-fitted to said hollow portion of said shaft member.

As to claim 8/1, Lyle teach:
A motor (fig above) equipped with the bearing assembly according to Claim 1, a rotor portion 12 fixed to either said bearing holder or said shaft member, and a stator (implied since the invention in fig 1 is a motor) portion fixed to the other of said either said bearing holder or said shaft member.

As to claim 9, Lyle teach:
 A method of assembling a bearing assembly (re claim 1), comprising: a process for press-fitting a rolling bearing (re claim 1) to an inside circumference of a bearing holder (re claim 1) formed of a cylindrical member, and securing said rolling bearing; a 

As to claim 10/9, Lyle teach:
A manufacturing method of the bearing assembly according to Claim 9, wherein in said process for press-fitting said ball member, said ball member is press-fitted while a preload is applied to said rolling bearing (re claim 4).

As to claim 11/9, Lyle teach:
The manufacturing method for the bearing assembly according to Claim 9, further comprising: a process for, after press-fitting said ball member, pressing-fitting another rolling bearing to the inside circumference of said bearing holder to secure said another rolling bearing such that said shaft member is inserted to an inner circumferential side of said another rolling bearing (implied by the structure of the bearing assembly with the shaft), and said hollow portion of said shaft member and said another rolling bearing are opposed to each other in the radial direction (figures above); and a process for press-fitting another ball member to said hollow portion of said shaft member and pressing and fixing said shaft member against said another rolling bearing in the radial direction (figures above).


The manufacturing method for the bearing assembly according to Claim 11, wherein in said process for press-fitting said another ball member, said another ball member is press-fitted while to said another rolling bearing a preload is applied (re claim 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyle in view of Mongeau (US 20150330452).

As to claim 3/1, Lyle has been discussed above, re claim 1; but does not teach that a linear expansion coefficient of said rolling bearing is larger than that of said bearing holder and is also larger than that of said shaft member.

Mongeau teaches that a linear expansion coefficient in the bearing holder, shaft and bearing itself are result effective variables crucial in reducing overheating, 

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Lyle so that a linear expansion coefficient of said rolling bearing is larger than that of said bearing holder and is also larger than that of said shaft member, as suggested by Mongeau, so as to reduce overheating, excessive vibrations and premature failure of the bearing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832